                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                            CASE NO: 6:21-mj-1274-TBS

BRIAN SUMMERSON


                    ORDER SCHEDULING DETENTION HEARING

       A detention hearing in this case is scheduled as follows:


 Place:    George C. Young United
                                         Courtroom:         5C
           States Courthouse and Federal
           Building.
                                         Date and Time: March 31, 2021, at 1:30 P.M.
           401 W Central Boulevard
                                                   before Magistrate Judge Daniel C. Irick
           Orlando, Florida

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of

the United States marshal or any other authorized officer. The custodian must bring the defendant

to the hearing at the time, date, and place set forth above.



Date: March 26, 2021
